Exhibit 10.16


2017 OMNIBUS INCENTIVE PLAN OF DRIL-QUIP, INC.
2017 PERFORMANCE UNIT AWARD AGREEMENT
To:    ________________________
You have been selected as a recipient of performance units (“Performance Units”)
under the 2017 Omnibus Incentive Plan of Dril-Quip, Inc. (the “Plan”). This
Award Agreement (“Agreement”) and the Plan together govern your rights and set
forth all of the conditions and limitations affecting such rights. Terms used in
this Agreement that are defined in the Plan will have the meanings ascribed to
them in the Plan. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will supersede and replace
the conflicting terms of this Agreement.
1.
Terms. Pursuant to the terms and conditions of the Plan and this Agreement, you
have been granted Performance Units as outlined below:

Grant Date:
October 28, 2017

Performance Period:
October 1, 2017 through September 30, 2020

Vesting Date:
October 28, 2020

Performance Units At Target:
[●]

Performance Goal:
Schedule I to this Agreement describes the manner in which the total number of
Performance Units that vest hereunder will be calculated, with the total number
of vested Performance Units based on the total shareholder return of the
Company’s Common Stock as compared to the total shareholder return of the
component companies on the OSX Index, as described in more detail on Schedule I
(the “Performance Goal”).

2.
Vesting. After the close of the Performance Period, but before the Vesting Date,
the Committee shall determine and certify the extent to which the Performance
Goal has been achieved in accordance with Schedule I. The Performance Units will
vest and become non‑forfeitable on the Vesting Date in an amount determined
based on the results of the Performance Goal, provided you have been
continuously employed by the Company or an affiliate of the Company at all times
from the Grant Date until the Vesting Date. For the avoidance of doubt, if the
Committee determines that the level of achievement of the Performance Goal does
not meet the minimum threshold requirement specified in Schedule I, then all
Performance Units shall be forfeited. If you are not employed on the Vesting
Date, you shall have no rights under this Agreement and all Performance Units
shall be forfeited as of your termination date.

Notwithstanding any provision in this Agreement to the contrary, if you
terminate your employment due to Retirement (as defined below), then, except as
provided in the paragraph below, you will not forfeit your Performance Units as
a result of your Retirement, and on the Vesting Date you will vest in the number
of Performance Units determined by multiplying (i) the number of Performance
Units that would have vested as determined in accordance with the paragraph
immediately above had your employment not terminated and (ii) a fraction, the
numerator of which is the number of days that elapsed between the Grant Date and
the date of your termination of employment due to Retirement and the denominator
of which is 1095.





--------------------------------------------------------------------------------

Exhibit 10.16


For purposes of this Agreement, “Retirement” means your voluntary termination of
employment on or after the date when you are at least 55 years old and have at
least five years of service (based on your employment with the Company and its
Subsidiaries or predecessor companies); provided, however, that if the Committee
determines, in its sole discretion, at any time prior to the Vesting Date that
you have taken any action or actions that are detrimental or injurious to the
Company or any of its Subsidiaries, then your termination of employment shall be
treated as a voluntary termination and not Retirement and as a result your
Performance Units shall be forfeited as of such determination date.
Notwithstanding any provision in this Agreement to the contrary, if your
employment terminates due to death, then on the date of your death you will vest
in the number of Performance Units determined by multiplying (i) the number of
Performance Units at Target and (ii) a fraction, the numerator of which is the
number of days that elapsed between the Grant Date and the date of your
termination of employment due to death and the denominator of which is 1095.
3.
Book Entry Account. The Company shall establish (or shall instruct its transfer
agent or stock plan administrator to establish) a book entry account
representing the Performance Units at target in your name effective as of the
Grant Date, provided that the Company shall retain control of the Performance
Units in such account until the Performance Units have become vested in
accordance with this Agreement and shares of Common Stock have been issued, if
any, in settlement of the Performance Units.

4.
Distribution of Shares. You shall receive one share of Common Stock in
satisfaction of each vested Performance Unit credited to your account, which
shall be registered in your name and transferable by you, on the Vesting Date.

5.
Stockholder Rights; Dividend Equivalents. The Performance Units do not confer on
you any rights of a stockholder of the Company unless and until shares of Common
Stock are in fact issued to you in connection with the vested Performance Units.
However, cash dividends or other cash distributions, if any, shall be paid with
respect to the number of shares of Common Stock that ultimately vest under this
Agreement as if such shares of Common Stock had been outstanding during the
entire period from the Grant Date to the Vesting Date. Any such cash dividends
or other cash distributions shall vest and be paid in cash if and at such times
the underlying Performance Units vested.

6.
Transferability. No rights granted under this Agreement can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution. In the event
of any transfer or assignment of rights granted under this Agreement in
accordance with this Section 6, the person or persons, if any, to whom such
rights are transferred by will or by the laws of descent and distribution shall
be treated after your death the same as you under this Agreement. Any attempted
transfer or assignment of rights under this Agreement prohibited under this
Section 6 shall be null and void.

7.
Change of Control. In the event of a Change of Control prior to end of the
Performance Period, the Performance Period shall be deemed to end on the date of
the Change of Control and you will vest as of such date in a number of
Performance Units based on the level of achievement of the Performance Goal
through the end of such adjusted Performance Period, calculated in accordance
with Schedule I and certified by the Committee. The vested Performance Units
shall be paid in Common Stock or cash (based on the value of the Common Stock
immediately prior to the Change of Control multiplied by the number of vested
Performance Units), in the discretion of the Committee, no later than 10
business days after the date of the Change of Control.






--------------------------------------------------------------------------------

Exhibit 10.16


8.
Withholding; Code Section 409A. The Company has the right to deduct applicable
taxes from any payment under this Agreement and withhold, at the time of vesting
of shares of Common Stock, an appropriate number of shares of Common Stock for
payment of required withholding taxes or to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes, as determined by the Committee. The Performance Units
granted under this Agreement are intended to comply with or be exempt from Code
Section 409A, and ambiguous provisions of this Agreement, if any, shall be
construed and interpreted in a manner consistent with such intent.

9.
Notice. Any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or hand-delivered. Notice to
the Company shall be addressed to the Company’s General Counsel at 6401 N.
Eldridge Parkway, Houston, Texas 77041. Notice to you shall be addressed to you
at your most recent home address on record with the Company or will be sent to
your e-mail address on record with the Company. Notices are effective upon
receipt.

10.
Requirements of Law. The granting of Performance Units and the issuance of
shares of Common Stock under the Plan will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

11.
Miscellaneous.

(i)
The granting of this Award shall not give you any rights to similar grants in
future years or any right to be retained in the employ or service of the Company
or its subsidiaries or interfere in any way with the right of the Company or any
such subsidiary to terminate your employment or services at any time, or your
right to terminate your employment or services at any time.

(ii)
THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.

(iii)
This Award, including the relevant provisions of the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject hereof.

(iv)
This Award may be executed in one or more counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.



 
DRIL-QUIP, INC.


 


____________________________________
Blake T. DeBerry
President and Chief Executive Officer
 
 






--------------------------------------------------------------------------------

Exhibit 10.16












The undersigned grantee acknowledges receipt of a copy of the Plan, represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all of the terms and provisions hereof and
thereof.
GRANTEE
    





